Citation Nr: 0705675	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-25 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to May 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The veteran appeared at a travel Board hearing on September 
13, 2006, and a transcript of the testimony offered at this 
hearing has been associated with the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2003, Kevin J. Mack, Psy.D., diagnosed the veteran 
as suffering from PTSD.  At this time the veteran claimed 
exposure to several stressors while he was stationed in 
Vietnam.  Specifically, the veteran reported being terrified 
at the sounds of a 155 Howitzer battalion and at being in the 
proximity of sniper fire and mortar attacks.  He also 
reported having seen napalm attacks and had a prisoner throw 
up on him.  The veteran offered no dates for these alleged 
stressors and described his time in Vietnam as "moments of 
terror, punctuated by weeks of boredom."  

Of record is a December 2003 personal statement from the 
veteran that alleges several stressors.  First, the veteran 
describes being frightened by Howitzer cannons.  Second, the 
veteran told of incoming sniper fire and a skirmish occurring 
about one-half of a kilometer away from him.  Lastly, the 
veteran related that he once witnessed a soldier threaten to 
kill himself with a grenade. 

At the veteran's September 2006 Board hearing he offered a 
history of his alleged stressors.  He testified that he was 
stationed in Vietnam from October 1966 to approximately April 
1967 to the 495th Signal Battalion, where he worked to 
provided communications support.  He stated that he was 
initially stationed at Ninh Hoa 2 in November 1966 and that 
his position had been attacked by sniper and mortar fire.  
The veteran noted that his position was "well sandbagged and 
heavily fortified" and that the enemy was "never . . . 
accurate enough to hurt anyone in the immediate vicinity 
where I was."  The veteran stated that, in December 1966, he 
was transferred to Ninh Hoa 1 where, he alleged, his position 
experienced mortar attacks on an infrequent basis.  He noted 
again, that his position was well fortified and "that to 
[him] was not as stressful."  The last stressor the veteran 
alleged is when he witnessed a soldier threaten to kill 
himself with a hand grenade.  He offered no date for this 
alleged event.  

The veteran's representative argues, and the Board agrees, 
that there is sufficient evidence to warrant an attempt to 
corroborate the allegations.  Specifically, whether the 
veteran's unit came under sniper or mortar fire during his 
Vietnam service should be verifiable.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. App.  
473 (2006), such that the letter includes 
information concerning a disability rating 
and an effective date for the award of 
benefits.  The letter should also tell the 
veteran to provide any evidence in his 
possession that pertains to his claim.

2.  The RO should send a request to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) to research 
whether during the veteran's service in 
Vietnam (which appears to have been from 
October 1966 to April 1967) his unit was 
subject to mortar attacks and sniper fire.  
In the event of a negative response from 
JSRRC, the RO should inform the veteran of 
such, and provide the details of what it 
had requested JSRRC to research.  

3.  If and only if the preceding requested 
development results in corroboration of a 
stressor, then the RO should schedule the 
veteran for a VA psychiatric or PTSD 
examination for the purpose of determining 
whether such stressor(s) alone is 
sufficient to account for a diagnosis of 
any ascertained PTSD.  In determining 
whether or the veteran has PTSD due to an 
in-service stressor, the examiner is 
notified that only the corroborated 
history provided by the RO may be relied 
upon.  If the examiner believes that PTSD 
is the appropriate diagnosis, she/he must 
specifically identify which stressor 
detailed in the RO's report is responsible 
for that conclusion.  The report of 
examination should include a complete 
rationale for all opinions expressed.  The 
claims file should be made available to 
and reviewed by the examiner prior to the 
examination.

4.  Then, the RO should readjudicate a 
claim of service connection for PTSD.  If 
the determination remains unfavorable to 
the veteran, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of time in 
which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





